DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9, 16-26 are currently pending
Claims 16-20 are withdrawn.
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on July 26, 2022 is acknowledged.
Claims 10-15 are cancelled.
Priority
The present application claims priority to provisional application 62/886142.  Claims 1, 4, and 7-9 are supported by the disclosure of provisional application 62/886142.  Claims 1, 4, and 7-9 are entitled to the effective filing date of August 13, 2019, based on the filing date of the provisional application 62/886142.  The remaining claims, claims 2, 3, 5,6, and 21-26 , are entitled to the effective filing date of August 6, 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "inlet flow sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-26 are also rejected by virtue of its dependency. 
Claim 24 recites “selectively fluidly couple.”  It is unclear what “selectively fluid couple” means in terms a valve.  
Claim 24 recites “the diluent dispensing system comprises a diluent valve configured to selectively fluidly couple a diluent supply with the waste conduit.”  Claim 24 is dependent on claim 21, which is dependent on claim 6, which is dependent on claim 1.  Claim 1 recites “a diluent conduit fluidly coupled to the waste conduit and configured to discharge water into the waste conduit….”  It is unclear how the system and the conduit of the diluent embodiment are connected.  That is, the diluent conduit feature and the diluent dispensing system feature are presented as two separate and distinct features but both features are fluidly coupled to a waste conduit and are delivering a diluent to the waste conduit without any relationship to one another.  Claim 25 is also deemed indefinite for the same reasoning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US PAT 2015/0315045 (hereinafter US 045).  
Regarding claim 1, US 045 discloses a compact system for treating pharmaceutical waste configured to fit under a sink (see paragraphs [0002], [0006], [0007], and [0019]-[0022] and figures 1-8), which is deemed a system for treating pharmaceutical waste at a location at which the pharmaceutical waste is disposed. 
US 045 discloses waste water, water, hydrogen peroxide and an aqueous iron solution flowing into a neutralization tank.  The lines of the waste water, water, hydrogen peroxide and an aqueous iron solution are deemed conduits (see annotated figure below).  A conduit is a means of transmitting or distributing.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 045 is substantially identical to the claimed a) waste conduit, b) diluent conduit, c) a first reagent conduit, and d) a second reagent conduit of the present application, and therefore, the structure of US 045 is presumed inherently capable of a) receiving the pharmaceutical waste; b) discharging water into the waste conduit; c) dispensing a first reagent into the waste conduit; and d) discharging a second reagent into the waste conduit.

    PNG
    media_image1.png
    610
    1040
    media_image1.png
    Greyscale

Regarding claim 3, US 045 discloses the invention as discussed above in claim 1. Further, US 045 discloses that the waste water pump, which is on the waste water line, can be set to always on mode of operation thereby allowing for waste water to be continuously flowing through a portion of the line, i.e. from the waste water container (10) to the neutralization container (40).  
Regarding claim 7, US 045 discloses the invention as discussed above in claim 1. Further, US 045 discloses each of the lines of water, hydrogen peroxide and an aqueous iron solution contains a pump and at least one check valve (see paragraphs [0030] [0033], [0034], and [0043], and figures 1 and 4 and annotated figure above), which is deemed each of the diluent conduit, the first reagent conduit, and the second reagent conduit comprise a valve and a pump.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 045 is substantially identical to the claimed a) valve and b) pump of the present application, and therefore, the structure of US 045  is presumed inherently capable of a) selectively preventing flow from entering the waste conduit and b) metering flow into the waste conduit at a predetermined rate.
Regarding claim 8, US 045 discloses the invention as discussed above in claim 1. Further, US 045 discloses a hydrogen peroxide line connecting a hydrogen peroxide container (20), with a pump and at least one check valve, to the neutralization tank (see paragraphs [0029] and [0030] and figures 1 and 4 and annotated figure above), which is deemed a first reagent cartridge, and an aqueous iron solution line connecting an aqueous iron solution container (30), with a pump and at least one check valve, to the neutralization tank container (see paragraphs [0031] and [0032] and figures 1 and 4 and annotated figure above), which is deemed a second reagent cartridge.  Applicants specification discloses that a cartridge is a bag or another container that is configured to hold and dispense its contents, i.e. hydrogen peroxide or aqueous iron solution (see paragraph [0029]).  The line connecting a container, with a pump and at least one check valve, to another tank, is deemed a cartridge as understood by Applicants’ definition “container that is configured to hold and dispense its contents”.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 045 is substantially identical to the claimed a) first reagent cartridge and b) a second reagent cartridge of the present application, and therefore, the structure of US 045 is presumed inherently capable of a) dispensing the first reagent and b) dispensing the second reagent.
Regarding claim 9, US 045 discloses the invention as discussed above in claim 1. Further, US 045 discloses hydrogen peroxide and an aqueous iron solution as the treatment materials for degrading and eliminating the pharmaceutical waste (see paragraphs [0002], [0006], [0028], [0031], [0057], and [0063]-[065] and Table 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0064624 (hereinafter US 624) in view of US 045.
Regarding claim 1, US 624 discloses an apparatus, that can be mounted below a sink or configured to be portable, that disposes and destroys target compounds, such as drugs, injectables and other pharmaceuticals (see paragraphs [0018]-[0020] and [0043]), which is deemed a system for treating pharmaceutical waste at a location at which the pharmaceutical waste is disposed. 
The apparatus of US 624 comprises an inlet 102 to a body 106 with an outlet 104, wherein the body has a destruction zone 108 and a filtration zone 112 (see paragraphs [0018]-[0020] and figures 1, 2, 5 6, 9 and 10), which is deemed a waste conduit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 624 is substantially identical to the claimed waste conduit having an inlet of the present application, and therefore, the structure of US 624 is presumed inherently capable of receiving the pharmaceutical waste. 
US 624 discloses that the destruction zone contains “an aqueous solution containing at least one target compound is exposed to a destruction agent adapted to convert the target compound into destruction byproduct” (see paragraph[0019]) and the agent may be an “an oxidizing agent (such as hydrogen peroxide or Fenton's reagent)” (see paragraph [0020]).  When the destruction agent is a liquid, such as hydrogen peroxide, a chemical tank 130 is used as a storage reservoir, wherein a pump 132 is used to move the destruction agent from the chemical tank 130 to the destruction zone 102 through a chemical supply line 134 (see paragraph [0044] and figure 1), which is deemed a first reagent conduit fluidly coupled to the waste conduit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 624 is substantially identical to the claimed first reagent conduit of the present application, and therefore, the structure of US 624 is presumed inherently capable of dispensing a first reagent into the waste conduit;
US 624 does not explicitly disclose a diluent conduit and a second reagent conduit. 
US 045 discloses a compact system for treating pharmaceutical waste, configured to fit under a sink, wherein water 50, hydrogen peroxide 20 and an aqueous solution of iron 30 are used in combination to degrade and eliminate drugs in pharmaceutical waste (see paragraphs [0002], [0006]-[0007], [0019]-[0020] and [0057] –[0065] and Table 1).  US 045 discloses that each of the water, hydrogen peroxide and an aqueous iron solution is held in a container (50, 20 & 30, respectively) having an outlet to a line which can transport the respective liquid to a destination (see paragraph [0006]-[0007], [0019]-[0020], [0028]-[0034], [0036], [0041]-[0044] and figures 1 and 4, see also annotated figure above).  On each line is a pump and at least one check valve  (see paragraphs [0030] [0033], [0034], and [0043], and figures 1 and 4 and annotated figure above).   US 045 discloses the “chemical reaction utilized to neutralize the pharmaceutical waste can be, for example, a chemical reaction that utilizes Fenton's reagent that occurs in the absence of ultraviolet (UV) light. One of ordinary skill in the art would appreciate that Fenton's reagent is a solution of hydrogen peroxide and an iron catalyst that is used to oxidize contaminants in waste waters. The hydrogen peroxide and the iron catalyst are provided by the hydrogen peroxide container 20 and the aqueous iron container 30, respectively, while the waste water (i.e., fluid containing pharmaceutical waste) is provided by the waste influent tank 10” (see paragraph [0036].  Further “the water container 50 is located upstream from the waste influent tank 10. A circulation pump 52 may be located downstream from the water container 50. The circulation pump 52 is configured to transport water from the water container 50 to either the waste influent tank 10 or the neutralizer tank 40 at a predetermined rate prescribed by a chemical reaction used to treat the pharmaceutical waste” (see paragraph [0042]).  
US 045 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. decontaminating waste.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a water container, line, pump and check valve as well as an aqueous iron solution container, line, pump and check valve, as disclosed in US 045, to the apparatus of US 624, because the Fenton’s reagent is a solution of hydrogen peroxide and an iron catalyst (see US 045 paragraph [0036]), said reagent is capable of degrading and eliminating pharmaceutical waste (see US 045 paragraphs [0002], [0006]-[0007], [0019]-[0020] and [0057] –[0065] and Table 1), the addition of the water container, line, pump and check valve component is a part of the chemical reaction (see US 045 paragraph [0042]).  Further US 045 discloses that destruction agent may be Fenton’s reagent (see US 045 paragraph [0020]), that the “destruction agent may be a liquid or gaseous reagent that is admixed with the aqueous solution” (see US 045 paragraph [0020]), and “destruction may be accomplished using any one or a combination of the foregoing reagents and processes” (emphasis added) (see US 045 paragraph [0020]).  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional components, such as a water component and an aqueous iron solution component, as disclosed in US 045, to the destruction zone having a hydrogen peroxide component of the apparatus of US 624.  
Each of the water component and an aqueous iron solution component of modified US 624 would be fluidly coupled to the destruction zone of the body 106, as is the hydrogen peroxide in the chemical tank 130, of the apparatus of modified US 624.  Therefore, modified US 624 is deemed to disclose a waste conduit having an inlet configured to receive the pharmaceutical waste; a diluent conduit fluidly coupled to the waste conduit and configured to discharge water into the waste conduit; a first reagent conduit fluidly coupled to the waste conduit and configured to dispense a first reagent into the waste conduit; and a second reagent conduit fluidly coupled to the waste conduit and configured to discharge a second reagent into the waste conduit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed a) a waste conduit having an inlet, b) a diluent conduit fluidly coupled to the waste conduit, c) a first reagent conduit fluidly coupled to the waste conduit and d) a second reagent conduit fluidly coupled to the waste conduit of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of a) receiving the pharmaceutical waste, b) discharging water into the waste conduit, c) dispensing a first reagent into the waste conduit, and d) discharging a second reagent into the waste conduit.
Regarding claim 2, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 discloses that the destruction zone 108 of the body 106 is in between the inlet 102 and the outlet 104 (see figure 1), which is deemed the waste conduit further comprises an outlet disposed downstream from the second reagent conduit.
Modified US 624 does not comprise a waste-receiving vessel between the inlet and the outlet of the body 106 (see paragraphs [0025], and [0040]-[0043] and figures 1, 5, and 9), which is deemed the  waste conduit is free of waste-receiving vessels between the inlet and the outlet.  A vessel is understood to be a container for holding something (see Merriam-Webster Dictionary).  The zones within the body 106 are not vessels as each of the drawer/module embodiments are means for the liquid to pass through via a porous bottom and thus do not “hold something” as a vessel would (see paragraphs [0040]-[0042] and figures 3 & 4). 
Regarding claim 3, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 disclose the pharmaceutical waste flows from the sink through the inlet 102 towards the outlet 104 of the body 106, including through the porous bottoms of each module (110, 108, 114, 112) (see figures 1, 5 and 9).  Therefore, the flow of the waste will necessarily be continuous.  Thus, it is deemed that the system is configured such that the pharmaceutical waste flows continuously along an entire length of the waste conduit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed system of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of achieving a pharmaceutical waste flow being continuous along an entire length of the waste conduit.
Regarding claim 4, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 does not explicitly disclose that the both the first reagent conduit and the second reagent conduit are fluidly coupled to the waste conduit downstream from the diluent conduit.
Nevertheless, one of ordinary skill in the art would understand that adding a diluent, such as water, prior to an oxidizing compound, such as Fenton’s reagent, hydrogen peroxide and/or an aqueous iron solution, would create an environment to minimize a hazardous or explosive or dangerous chemical reaction.  The examples of US 045 establish that a sufficiently aqueous environment, prior to the addition of hydrogen peroxide and an aqueous iron solution, is necessary to safely degrade and eliminate the pharmaceutical waste.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the apparatus of modified US 624 to have both the first reagent conduit and the second reagent conduit fluidly coupled to the waste conduit downstream from the diluent conduit.  
Additionally, rearranging the entry point of the first reagent conduit and the second reagent conduit fluidly coupled to the waste conduit to be downstream from the diluent conduit would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting apparatus would work as intended by modified US 624.  Therefore, it would have been obvious to one of ordinary skill in the art to have first reagent conduit and the second reagent conduit fluidly coupled to the waste conduit downstream from the diluent conduit and reasonably expect the resulting apparatus to work as modified US 624 intended.
Regarding claim 5, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 discloses a flow inducer is present in the apparatus in order to maintain flow rates (see paragraphs [0019] and  [0022] and figure 1), which is deemed a fluid driver fluidly coupled to the waste conduit and configured to move fluid along the waste conduit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed a fluid driver of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of moving fluid along the waste conduit.
Regarding claim 6, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 discloses a sensor 122 present near the inlet 102 of the body 106 of the apparatus 100.  The sensor 122 will detect the flow of waste into the body 106 and activate the flow inducer/pump 118 (see US624 paragraph [0043]), which is deemed a flow detection sensor coupled to the waste conduit upstream of the diluent conduit.
Regarding claim 7, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 discloses each of the diluent and second reagent conduit comprises a valve and a pump (see rejection of claim 7 based on US 045 above).  Modified US 624 discloses that the first reagent conduit has a pump 132 (see paragraph [0043] and figure 1).  
Modified US 624 may not explicitly disclose the first reagent conduit has a valve.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a check valve, as disclosed in US 045, onto the chemical supply line, which transports hydrogen peroxide, of US 624 in order to ensure that “the fluid cannot return to its respective source” (see US 045 paragraph [0034]).
Regarding claim 8, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 discloses the first reagent conduit is fluidly coupled to a first reagent cartridge configured to dispense the first reagent (see rejection of claim 8 based on US 045 and rejection of claim 7 based on US 624 in view of US 045) and the second reagent conduit is fluidly coupled to a second reagent cartridge configured to dispense the second reagent(see rejection of claim 8 based on US 045).
Regarding claim 9, modified US 624 discloses the invention as discussed above in claim 1. Further, modified US 624 discloses the first reagent is a hydrogen peroxide solution (see rejection of claim 1 based on US 624 in view of US 045) configured to be utilized in a chemical reaction to treat the pharmaceutical waste and wherein the second reagent is an aqueous iron solution configured to be utilized in the chemical reaction (see rejection of claim 1 based on US 624 in view of US 045).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed hydrogen peroxide and aqueous iron solution of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of being used in a chemical reaction to treat the pharmaceutical waste.
Regarding claim 21, modified US 624 discloses the invention as discussed above in claim 6. Further, modified US 624 disclose that the water container (5) “may include a fitting configured to connect to a water source such as a hospital water supply” (see US 045, paragraph 40), which is deemed a diluent dispensing system configured to supply diluent to the waste conduit from the diluent conduit.
Modified US 624 discloses a chemical tank 130 with a pump 132 and a chemical supply line 134 to dispense the hydrogen peroxide to the destruction zone 108 of the body 106 (see US 624 figure 1 and paragraph [0044]).  Further, modified US 624 disclose that the “hydrogen peroxide container 20 is configured to hold and dispense hydrogen peroxide”, that the “size of the hydrogen peroxide container 20 is dependent on a number of batches of Fenton's reagent utilized to treat concentrations of pharmaceutical waste” and “hydrogen peroxide container 20 may be stored, for example, in a compartment or on a shelf mounted on the door 121 of the housing 120. This configuration allows for easy access to the hydrogen peroxide container 20 to facilitate refill or replacement of the hydrogen peroxide container 20” (see US 045 paragraph [0028]). The hydrogen peroxide in the chemical tank, pump, supply line along with the additional containers of hydrogen peroxide to be used dependent on number of batches of Fenton’s reagent need to treat the pharmaceutical waste is deemed a reagent dispensing system configured to supply the first reagent into the waste conduit from the first reagent conduit.
Modified US 624 discloses a control circuit 126 which is in communication with the sensor 122, the pump 118, an external power source 128, as well as pump 132 and chemical tank 130 (see paragraph [0043] and [0044] and figure1) as well as a control system that provides feedback to a user regarding “either data entry or system operation” (see paragraph [0051] and figures 6 and 10), which is deemed a pharmaceutical waste disposal circuit communicably coupled to the inlet flow sensor, the diluent dispensing system, and the reagent dispensing system, wherein the pharmaceutical waste disposal circuit is configured to: receive inlet data indicative of an inlet fluid flow rate from the flow detection sensor; determine a diluent flow rate based on the inlet fluid flow rate; selectively operate the diluent dispensing system to dispense diluent into the waste conduit based on the diluent flow rate; determine a reagent flow rate based on the inlet fluid flow rate and the diluent flow rate; and selectively operate the reagent dispensing system to dispense the first reagent into the waste conduit based on the reagent flow rate.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed pharmaceutical waste disposal circuit of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of receiving inlet data indicative of an inlet fluid flow rate from the flow detection sensor; determining a diluent flow rate based on the inlet fluid flow rate; selectively operating the diluent dispensing system to dispense diluent into the waste conduit based on the diluent flow rate; determining a reagent flow rate based on the inlet fluid flow rate and the diluent flow rate; and selectively operating the reagent dispensing system to dispense the first reagent into the waste conduit based on the reagent flow rate.  
Further, modified US 624 discloses a control circuit (see US 045 paragraphs [0024], [0026]-[0027], [0029, [0030], [0032], [0033], [0037], [0039], [0042]-[0044], [0052], [0053], [0054] and, [0055] and figures 3, 5, and 6) wherein the “control circuit 200 is configured to execute one or more computer programs to perform actions by operating on input data and generating output. The control circuit 200 includes one or more memory devices for storing instructions and data. The control circuit 200 may be configured to monitor the various system levels detected by the various sensors described above either remotely or locally. In addition, the control circuit 200 may be configured to remotely or locally activate or deactivate one or more of the pumps described above, or open or close a valve disposed in the compact drainage system 100 in order to regulate flow of the waste water through the various components of the compact drainage system 100. This will allow a user to remotely or locally program, for example, an amount of a reagent dispensed per pulse, a number of pulses per reaction or treatment cycle, a duration of a reaction or treatment cycle, a number of cleaning cycles and/or a duration of each cleaning cycle. The control circuit 200 may also be configured to receive alarms from the various sensors described above and start and stop discharge processes accordingly. The control circuit 200 may also be programmed for remote or local execution of system diagnostics or troubleshooting procedures” (see US 045 paragraph [0053), which is deemed to also be a pharmaceutical waste disposal circuit communicably coupled to the inlet flow sensor, the diluent dispensing system, and the reagent dispensing system, wherein the pharmaceutical waste disposal circuit is configured to: receive inlet data indicative of an inlet fluid flow rate from the flow detection sensor; determine a diluent flow rate based on the inlet fluid flow rate; selectively operate the diluent dispensing system to dispense diluent into the waste conduit based on the diluent flow rate; determine a reagent flow rate based on the inlet fluid flow rate and the diluent flow rate; and selectively operate the reagent dispensing system to dispense the first reagent into the waste conduit based on the reagent flow rate.  
Therefore, modified US 624 discloses both the control circuit 126 in combination with the control system, of US 624, and the control circuit, of US 045, which is deemed a pharmaceutical waste disposal circuit communicably coupled to the inlet flow sensor, the diluent dispensing system, and the reagent dispensing system, wherein the pharmaceutical waste disposal circuit is configured to: receive inlet data indicative of an inlet fluid flow rate from the flow detection sensor; determine a diluent flow rate based on the inlet fluid flow rate; selectively operate the diluent dispensing system to dispense diluent into the waste conduit based on the diluent flow rate; determine a reagent flow rate based on the inlet fluid flow rate and the diluent flow rate; and selectively operate the reagent dispensing system to dispense the first reagent into the waste conduit based on the reagent flow rate.
Regarding claim 22, modified US 624 discloses the invention as discussed above in claim 21. Further, modified US 624 disclose a flow inducer is present in the apparatus in order to maintain flow rates (see US 624 paragraphs [0019] and  [0022] and figure 1), which is deemed a fluid driver.  The flow inducer is in communication with the pharmaceutical waste disposal circuit (see US 624 paragraph [0043 and figure 1; see also US 045 paragraph [0053]-[0055]), which is deemed a fluid driver communicably coupled to the pharmaceutical waste disposal circuit and configured to move fluid continuously along the waste conduit, wherein the pharmaceutical waste disposal circuit is further configured to selectively activate the fluid driver based on the inlet fluid flow rate.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed a fluid driver of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of moving fluid continuously along the waste conduit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed pharmaceutical waste disposal circuit of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of selectively activating the fluid driver based on the inlet fluid flow rate.
Regarding claim 23, modified US 624 discloses the invention as discussed above in claim 22. Further, modified US 624 disclose a sensor 122 at the inlet 102 for detecting solution entering the apparatus 100 (see US 624, paragraph [0046]). Modified US 624 discloses that the pharmaceutical waste disposal circuit is “configured to monitor the various system levels detected by the various sensors described above either remotely or locally” (see US 045 paragraph [0053]) and may activate or deactivate various other components of the apparatus based upon readings of said sensor (see US 045 paragraphs [0053]-[0055]).  Thus, the sensor 122 is communicably coupled to the pharmaceutical waste disposal circuit.  
Modified US 624 may not explicitly disclose an outlet flow sensor downstream of the reagent dispensing system.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an additional flow sensor, such as sensor 122, in order to monitor the rate of liquid flowing through and out of the apparatus and send such data to the pharmaceutical waste disposal circuit because a sensor would provide data used by the pharmaceutical waste disposal circuit in order to control the flow rate of the various valves and pumps, including pump 118 which is near the outlet 104.  The additional sensor along with valves and pumps of the apparatus would be in communication with the pharmaceutical waste disposal circuit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed pharmaceutical waste disposal circuit of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of controlling the fluid driver based on outlet data from the outlet flow sensor.  Furthermore, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, Vi, B). 
Regarding claim 24, modified US 624 discloses the invention as discussed above in claim 21. Further, modified US 624 disclose the diluent dispensing system comprises a diluent valve configured to selectively fluidly couple a diluent supply with the waste conduit (see US 045 paragraphs [0030] [0033], [0034], and [0043], and figures 1 and 4 and annotated figure above).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed diluent valve of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of selectively fluidly coupling a diluent supply with the waste conduit
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 624 in view of US 045 as applied to claim 22 above, and further in view of CN 107986496 A (hereinafter CN 496).
Regarding claim 23, modified US 624 discloses the invention as discussed above in claim 22. Further, modified US 624 disclose a sensor 122 at the inlet 102 for detecting solution entering the apparatus 100 (see US 624, paragraph [0046]). Modified US 624 discloses that the pharmaceutical waste disposal circuit is “configured to monitor the various system levels detected by the various sensors described above either remotely or locally” (see US 045 paragraph [0053]) and may activate or deactivate various other components of the apparatus based upon readings of said sensor (see US 045 paragraphs [0053]-[0055]).  Thus, the sensor 122 is communicably coupled to the pharmaceutical waste disposal circuit.  
Modified US 624 may not explicitly disclose an outlet flow sensor downstream of the reagent dispensing system.  
CN 496 disclose a continuous sewage treatment using a Fenton equipment (see CN 496 paragraphs [0001], [0002], [0007], and [0008] and figure 1).  The system of CN 496 comprises multiple flow meters in various locations throughout the system (see paragraphs [0017] and [0018] and figure 1).  CN 496 discloses that that the additional flow meters throughout the system “[A]ccurately measure the instantaneous flow and total flow, and can adjust the opening and closing of the valve in time according to the flow meter display, such as the return ratio, etc., to achieve the purpose of precise control” (see CN 496).
CN 496 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. decontaminating waste.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional flow meters, as disclosed in CN 496, into the apparatus of modified 624, including at a location downstream of the reagent dispensing system, in order to accurately measure the rate of flow through the apparatus of modified 624.
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 624 in view of US 045 as applied to claim 21 above, and further in view of Micropumps Overview Primary Knowledge Unit Participant Guide, Southwest Center for Microsystems Education (SCME), App_Pumps_PK10_PG_Mar2017.docx https://nanohub.org/resources/26811/download/App_Pumps_PK10_PG.pdf (hereinafter NPL).
Regarding claim 25, modified US 624 discloses the invention as discussed above in claim 21. Further, modified US 624 disclose a sensor 122 at the inlet 102 for detecting solution entering the apparatus 100 (see US 624, paragraph [0046]).  Modified US 624 discloses that the pharmaceutical waste disposal circuit is “configured to monitor the various system levels detected by the various sensors described above either remotely or locally” (see US 045 paragraph [0053]) and may activate or deactivate various other components of the apparatus based upon readings of said sensor (see US 045 paragraphs [0053]-[0055]).  Thus, the sensor 122 is communicably coupled to the pharmaceutical waste disposal circuit. 
Modified US 624 may not explicitly disclose an intermediate flow sensor downstream of the diluent dispensing system and communicably coupled to the pharmaceutical waste disposal circuit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional flow sensors, such as sensor 122, throughout the body 106 of the apparatus 100 in order to monitor the rate of liquid flowing through the apparatus and send such data to the pharmaceutical waste disposal circuit because a sensor would provide data needed by the pharmaceutical waste disposal circuit in order to control the flow rate of the various pumps and valves of the apparatus.  The additional sensors, like sensor 122, as well as the pumps of the apparatus would be in communication with the pharmaceutical waste disposal circuit.  Furthermore, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, Vi, B).
Modified US 624 discloses a reagent dispensing system comprises a reagent pump and a reagent valve (see US 624 figure 1 and paragraph [0044] and see US 045paragraph [0028]; see also rejection of claim 7 based on US 624 in view of US 045).
Modified US 624 may not explicitly disclose a micropump.   However, modified US 624 does disclose the system may use small pumps (see US 045 paragraph [0045]).
NPL discloses that “[M]icropumps are scaled down versions of everyday macroscopic pumps (e.g., water pumps, fuel pumps). … Micropumps are typically used to move a liquid or gas (fluid) from one location to another” (see page 1, Introduction, 1st full paragraph).  Micropumps are used for at least two primary reasons, reduction of weight and the ability to manipulate small volumes.  “Because of their reduced dimensions, micropumps weigh less and use less space than their macroscopic counterparts. They also have the ability to handle extremely small volumes of liquid very efficiently.” (see NPL page 2, 2nd paragraph).
NPL is considered to be analogous to the claimed invention.  “[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  See MPEP 2141.01(a), I.  Herein, NPL is reasonably pertinent to the problem of achieving a compact drainage system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a micropump, as disclosed in NPL, for the pump feature of the reagent dispensing system of the apparatus of modified US 624 because modified US 624 discloses a need for a smaller pump and NPL discloses that micropumps are smaller in size, reduced weight, and able to move liquid from one location to another. Therefore, it would have been obvious to one of ordinary skill in the art to combine modify the apparatus of modified US 624 to use a micropump, as disclosed in NPL, for the pump feature of the reagent dispensing system and reasonably expect the resulting apparatus to function, i.e. treat pharmaceutical waste, as intended by modified US 624.
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed pharmaceutical waste disposal circuit of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of receiving intermediate data indicative of an intermediate flow rate from the intermediate flow sensor; and activating the reagent micropump to deliver the first reagent to the reagent valve based on the intermediate flow rate; and activating the reagent valve based on the intermediate flow rate to fluidly couple the reagent micropump with the waste conduit.  
Regarding claim 26, modified US 624 discloses the invention as discussed above in claim 25. Further, modified US 624 disclose “aqueous iron container 30 is a plastic bag, similar to that used for intravenous (IV) therapy. … A size of the aqueous iron container 30 is dependent on a number of batches of Fenton's reagent utilized to treat concentrations of pharmaceutical waste. … The aqueous iron container 30 may be stored, for example, in a compartment or on a shelf mounted on the door 121 of the housing 120. This configuration allows for easy access to the aqueous iron container 30 to facilitate refill or replacement of the aqueous iron container 30” (see US 045 paragraph [0031]), which is deemed a second reagent dispensing system.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 624 is substantially identical to the claimed second reagent dispensing system of the present application, and therefore, the structure of modified US 624 is presumed inherently capable of suppling the second reagent into the waste conduit from the second reagent conduit.
Related Prior Art
Prior art made of record and not relied upon is considered pertinent to applicants’ disclosure:
CA 2603560 A1 (hereinafter CA 560) discloses a continuous flow water treatment device using oxidizers, i.e. hydrogen peroxide and an iron solution, in the water treatment, to remove contaminants from the water, by maximizing mixing energy with pressure of the solution in a continuous flow system (see abstract and figures 1-5).
US 2012/0211426 (hereinafter US 426) discloses a system of injecting treatment agents into a pipe wherein the contaminated fluid and treating agents are pumped simultaneously into a processing tank and vigorously mixed by at least one pump-mixer (see abstract and figures 3A-4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773